             Case 1:21-cv-00176-RA Document 3 Filed 01/19/21 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 1/19/21

 VICTORIA SAWYER AND JOSEPH
 ROBERTS, individually and on behalf of all
 others similarly situated,
                                                                No. 21-CV-176 (RA)
                            Plaintiffs,
                                                              ORDER AND NOTICE
                       v.                                   OF INITIAL CONFERENCE

 SIRIUS XM RADIO, INC.,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. It is hereby:

              ORDERED that, by April 9, 2021, the parties submit a joint letter, not to exceed five (5)

pages, providing the following information in separate paragraphs:

       1.     A brief description of the nature of the action and the principal defenses thereto;

       2.     A brief explanation of why jurisdiction and venue lie in this Court. If any party
              is a corporation, the letter shall state both the place of incorporation and the
              principal place of business. If any party is a partnership, limited partnership,
              limited liability company or trust, the letter shall state the citizenship of each of
              the entity’s members, shareholders, partners and/or trustees;

       3.     A brief description of all contemplated and/or outstanding motions;

       4.     A brief description of any discovery that has already taken place, and/or that
              which will be necessary for the parties to engage in meaningful settlement
              negotiations;

       5.     A brief description of prior settlement discussions (without disclosing the
              parties’ offers or settlement positions) and the prospect of settlement;

       6.     The estimated length of trial; and

       7.     Any other information that the parties believe may assist the Court in advancing
              the case to settlement or trial, including, but not limited to, a description of any
              dispositive issue or novel issue raised by the case.
              Case 1:21-cv-00176-RA Document 3 Filed 01/19/21 Page 2 of 2




               IT IS FURTHER ORDERED that, by April 9, 2021, the parties jointly submit to the

Court a proposed case management plan and scheduling order. A template for the order is available at

https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case management

plan should be filed electronically on ECF, consistent with the Court’s Electronic Case Filing (ECF)

Rules & Instructions, which were updated on April 1, 2020, and are available at

https://nysd.uscourts.gov/rules/ecf-related-instructions.

               IT IS FURTHER ORDERED that counsel for all parties appear for an initial status

conference on April 16, 2021 at 10:00 a.m. This conference will be held via telephone. The parties

shall use the following dial-in information to call in to the conference: Call-in Number: (888) 363-

4749; Access Code: 1015508. This conference line is open to the public.

               Plaintiffs are ordered to serve Defendant with a copy of this order and to file an

affidavit on ECF certifying that such service has been effectuated.

SO ORDERED.

Dated:     January 19, 2021
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                        2
